Citation Nr: 1445237	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  08-31 125	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

2. Entitlement to service connection for hypertension, to include as secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to December 1971. The Veteran served in the Republic of Vietnam from November 1969 to October 1970.

The instant matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina. In that decision, the RO denied claims for service connection for hypertension and diabetes mellitus.  

In June 2011, the Veteran failed to report to a decision review officer (DRO) hearing that he requested; no cause was given for the failure to appear and the Board concludes the hearing request was withdrawn.  

This matter was previously before the Board in July 2012, at which time it was remanded for further development. Upon completion of the requested development, the agency of original jurisdiction (AOJ) readjudicated and denied the Veteran's claims of service connection for diabetes mellitus, type II, and hypertension via a March 2013 supplemental statement of the case. The matters were thereafter returned to the Board.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have diabetes mellitus, type II.



CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1116, 5103, 5107(b) (West 2002 & Supp 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.313 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). As to any error that may exist with regard to the notice provided in this case, the claimant has the burden of demonstrating that a notice error occurred and that the error was prejudicial to the claim. See Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).   

The RO received the Veteran's claim for service connection in January 2007. In a letter dated in March 2007, the Veteran was notified of the evidence required to substantiate his claim. The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as any of the evidence he was responsible for providing to VA. Thus, the Board finds that the Veteran has been provided with adequate VCAA notice and was afforded a meaningful opportunity to participate in the development of his claim. Further, neither the Veteran nor his representative raised an issue with regard to the adequacy of notice provided in this case.

Regarding the duty to assist, the Board is satisfied that the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied. All available evidence pertaining to the Veteran's claim has been obtained. The evidence includes his service treatment records (STRs), VA and private treatment records, VA examination reports, and lay statement in support of his claim. 

In this regard the Board notes that in its July 2012 action, it was indicated that the Veteran was retired and in receipt of benefits from the Social Security Administration (SSA). The Board indicated, however, that it was not clear from the record whether the Veteran was in receipt of SSA retirement or disability benefits. The Board thus requested that the AOJ seek clarification from the Veteran regarding the nature of his SSA benefits. The Board is aware that once VA is put on notice that the Veteran has been granted SSA disability benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). However, the duty to assist in this regard "is not boundless in its scope" and "not all medical records or all SSA disability records must be sought--only those that are relevant to the Veteran's claim."  Golz v. Shinseki, 590 F. 3d 1317, 1320-21 (Fed. Cir. 2010). 

Following the prior remand, the AOJ sent to the Veteran a July 2012, letter requesting that the Veteran clarify whether he was in receipt of Social Security retirement (age-based) benefits or disability benefits. The Veteran failed to respond to the AOJ's request for information and in response to the March 2013 SSOC, wherein it was noted specifically that the Veteran had failed to respond to the July 2012 letter, the Veteran's accredited representative asserted that there was no additional evidence to submit regarding the Veteran's appeal. The Board acknowledges that its prior remand directives indicated that, if necessary, the AOJ should contact SSA to determine the nature of the Veteran's SSA benefits. In the instant case, however, because, as discussed below, the Veteran's has not been diagnosed as having diabetes mellitus, which finding is supported by medical evidence dated after the Board's prior remand and thus, necessarily after any SSA determination, the Board finds that to again remand the matter simply for the AOJ to contact SSA to determine the nature of the Veteran's SSA benefits would be superfluous because the Veteran cannot be in receipt of disability benefits for a disability he does not have. Thus, the Board concludes that, at least with regard to the Veteran's claim of service connection for diabetes mellitus, no further assistance in this regard is necessary as it would not result in a benefit flowing to the Veteran.

Also in remanding the matter in July 2012, the Board instructed the AOJ to contact the Veteran with a request that he provide further information regarding treatment received from Dr. K., a private physician. The AOJ requested this information in its July 2012 letter, but the Veteran did not respond to the AOJ's request in this regard. The Veteran also failed to sign the necessary authorization for release of private medical records to VA. Notably, a review of the Veteran's previously submitted authorization for release of Dr. K.'s records to VA indicates that the Veteran sought treatment from the physician related to hypertension and heart disease.  Thus, it does not appear that records from Dr. K., to the extent that they exist and are obtainable, would be relevant to the claims for service connection for diabetes mellitus. In any event, given that "the duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and it is the Veteran who is ultimately responsible for providing private medical evidence to VA, the Board finds that no further assistance in this regard is warranted and that the terms of its prior remand have been complied with. See Stegall v. West, 11 Vet. App. 268 (1998).

Further, the Veteran was afforded a VA examination in July 2012 in connection with his claim for service connection for diabetes mellitus, type II, and, after the examiner had the opportunity to review the Veteran's claims folder, an addendum opinion was provided in March 2013.  A review of the VA examination and opinion reports reveals that the clinician reviewed the record, to include the private medical evidence, before expressing her opinion regarding the Veteran's claimed diagnosis of diabetes. The Board is satisfied that the information contained in the VA opinion report and treatment records, along with the Veteran's lay testimony and private treatment records, is sufficient for the Board to evaluate the service connection claim decided herein. 

The Veteran's representative pointed out that it has been over two years since any medical records or examination showing the Veteran's glucose levels had been obtained, however, the Veteran's claim is being denied because the evidence fails to establish that he has diabetes mellitus. Neither the Veteran nor his representative has submitted any evidence, to include any lay assertion, that suggests that the Veteran now carries a diagnosis of diabetes, is being treated for diabetes, or experiences symptoms potentially reflective of diabetes.  Accordingly, the Board does not find that further assistance is required because the evidence fails to suggest that any outstanding records or an additional VA examination would result in an outcome different from that reached below.

II. Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 & Supp 2013); 38 C.F.R. § 3.303, 3.304 (2013).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

If a veteran was exposed to a herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, such as type II diabetes mellitus, shall be service connected even though there is no record of such disease during service. For the purposes of this section, the term "herbicide agent" means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309, 3.313 (2013). In the present case, the Board notes that the Veteran served in the Republic of Vietnam from November 8, 1969, through October 24, 1970.  Thus his exposure to herbicides in service is presumed.   

After a review of the evidence, the Board finds that service connection for diabetes mellitus, type II is not warranted.  Here, the record is completely void of any diagnosis of diabetes. Review of medical records submitted by the Veteran's private physician Dr. C., which cover the time period from December 1993 through November 2002, does not indicate any findings or diagnoses of diabetes. The Veteran, in his January 2007 claim, also admitted that he did not have a then-current diagnosis of diabetes. He indicated that he chose to go forward with the claim because he believed he has "borderline diabetes" and believed that "it is just going to get worse." 

The relevant evidence also includes a letter from Dr. S., dated August 6, 2008, in which the private physician opines that the Veteran is suffering from prediabetes. Specifically, Dr. S. stated that the Veteran had pre-diabetes "as determined by his recent 2-hour glucose tolerance test" and had "demonstrated abnormalities of blood sugar consistent with early stages of diabetes. However, the Board finds that Dr. S's statement does not provide a definite diagnosis of diabetes. Indeed, prediabetes is "a state of latent impairment of carbohydrate metabolism, in which the criteria for diabetes mellitus are not all satisfied; sometimes controllable by diet alone." Dorland's Illustrated Medical Dictionary 1508 (32nd ed. 2012).

The record also contains the July 2012 VA medical opinion, the report of which notes that although the examiner did not have access to the Veteran's claims folder at the time of the examination, his VA medical records were available for review.  The examiner noted that VA laboratory results revealed blood glucose readings of 82 in August 2011, 101 in February 2012, 79 in March 2012, and 77 in May 2012. The examiner found no documented diagnosis of diabetes in the Veteran's VA medical records, noted that the Veteran had not been prescribed any medication for the treatment of diabetes, and indicated that no medical evidence to diagnose diabetes had been provided at that visit.  In March 2013, the examiner reviewed the Veteran's claim file and issued an addendum opinion in which she stated that no evidence, to include any information contained in Dr. C.'s records, would cause her to change her July 2012 diagnosis, which was that the Veteran did not have diabetes mellitus.

For the foregoing reasons, the Board finds that the claim of service connection for diabetes mellitus, type II, must be denied. While the Veteran did serve in the Republic of Vietnam in 1969 and 1970, service connection for a presumptive illness cannot be granted absent evidence of a current disability. 38 U.S.C.A. § 1110; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (establishing service connection requires, among other things, evidence of a current disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim"). Here, there is simply no evidence that the Veteran has indeed been diagnosed as having diabetes.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board is unable to identify a reasonable basis for granting service connection for diabetes mellitus, type II, at this time. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2013).  


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.  


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998). The Board finds a remand for the issue of entitlement to service connection for hypertension is so required as to ensure compliance with the terms of the Board's July 2012 remand. 

In the instant case, the Veteran raised multiple theories of entitlement which must be addressed. The Veteran asserted in his 2007 claim that he had hypertension from 1971 to the present. He further claimed exposure to Agent Orange resulting in hypertension. In August 2008, he claimed that his hypertension is secondary to his service-connected PTSD. The Veteran's STRs show the Veteran had a three-day blood pressure check prior to separation from service in December 1971, the results of which revealed blood pressure within normal limits. Records submitted by Dr. C. show a diagnosis of hypertension in December 1993, at which time Dr. C. reported that the Veteran was suffering from hypertensive headaches and had blood pressure that was "out of sight." Additional private medical records confirm treatment for hypertension since that time. In April 2013, following the completion of the most recent supplemental statement of the case, the Veteran submitted additional medical records which purport to document treatment for hypertension as early as 1977. These documents were not accompanied by a waiver and have been included in the claims file for review. 

In July 2012, the Board remanded this for further development to include obtaining a medical opinion concerning the etiology of the Veteran's hypertension. Among other things, the Board requested the examiner to opine whether it is "likely, unlikely, or at least as likely as not that hypertension is due to or aggravated by any service-connected disability."  

An initial medical opinion was obtained in July 2012, but it failed to address the issue of hypertension because the Veteran's claims file was not available for the clinician's review. An addendum opinion was issued in March 2013 in which the clinician opined that the Veteran's diagnosed hypertension is not directly caused by his service-connected PTSD. While the clinician opined against a secondary causal relationship between the Veteran's service-connected PTSD and his hypertension, secondary service connection is a two-part issue that involves analysis of both causation and aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). Thus, because the reviewing clinician did not sufficiently address the second element of secondary service connection, a remand is necessary to ensure the adequacy of the evidence developed in connection with the Veteran's claim. See Barr v. Nicholson, 21 Vet. App. 303,312 (2007) (holding that when VA undertakes to provide an examination, it must ensure that the examination or opinion is adequate); 38 C.F.R. § 3.519(c)(4); see also Stegall, supra. Further, given the Veteran's submission of additional records after the March 2013 opinion was proffered, the Board finds that additional rationale is required with regard to the clinician's opinions concerning the Veteran's other theories of service connection, in accordance with the remand directives set forth below.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1. Ensure that all relevant VA treatment record dates since March 2008 have been associated with the Veteran's paper or paperless claims folder. This should include all records contained in Compensation and Pension Records Interchange (CAPRI), as the Board does not have access to records maintained therein.

2. Contact SSA and determine whether the Veteran is in receipt of age-based or disability benefits. If it is determined that the Veteran is in receipt of SSA disability benefits, the AOJ should request all records pertinent to the Veteran's claim for SSA disability benefits and the medical records relied upon concerning that claim, as well as any subsequent periodic examinations.  Follow the procedures outlined in 38 C.F.R. § 3.159(c)(2) (2013). If the Veteran is either not receiving SSA benefits or is only receiving age-based benefits, this fact should be noted and included in the record.

3. The claims folder, to include a copy of this remand and a copy of the September 2014 written brief presentation submitted by the Veteran's representative, must be provided to and reviewed by the VA clinician who conducted the July 2012 VA examination and provided the March 2013 addendum opinion.  The examiner is requested to review the evidence, to include that submitted by the Veteran in April 2013, which purports to show treatment for hypertension since 1977, and that included with the September 2014 written brief presentation, which discusses the relationship between PTSD and cardiovascular disease, and provide an addendum to her previous reports that addresses the following:

1)  is it at least as likely as not that the Veteran's hypertension is attributable in any way to his military service.  

The clinician is reminded that simply stating that the service records include no evidence of hypertension in service is not a sufficient rationale for a negative nexus opinion.  This is so because service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Thus, the examiner must discuss with specificity why the evidence of record is not sufficient to support a nexus between the Veteran's current hypertension and service, to include his presumed exposure to Agent Orange.

2) is it at least as likely as not that the Veteran's PTSD has caused or made chronically worse the Veteran's hypertension. The addendum must address both causation and aggravation and should discuss why the internet articles submitted with the September 2014 written brief presentation is or is not supportive of the Veteran's belief that his PTSD caused or aggravated his hypertension.

The clinician should separately discuss the evidence that weighs against a finding causation for hypertension, as well as the evidence that weighs for or against a finding of aggravation. The clinician should take note of the fact that merely stating that it is her opinion that a condition was not caused or aggravated by the Veteran's PTSD is not an adequate opinion for evaluation purposes. Thus, a reasoned explanation for each opinion is required that includes reference to supporting lay or medical evidence contained in the claims folder, such as evidence showing that the severity of the Veteran's hypertension has not increased since onset if the examiner concludes that there is no evidence of aggravation, or to known medical principles, relied upon in forming any opinion.  

(If the requested clinician is no longer available, the claims folder should be forwarded to another VA clinician to answer the questions set forth above. If additional evidentiary development is suggested or if an examination is required to formulate an opinion by the clinician, the AOJ should ensure that any additional development is undertaken in order to obtain an definitive opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD has caused or made chronically worse the Veteran's diagnosed hypertension.)

4.  After undertaking any other development deemed appropriate, the AOJ should review the record, to include all evidence in the claims file which has not previously been addressed in the most recent supplemental statement of the case (SSOC) of record, and re-adjudicate the remaining issue on appeal.  The Veteran's claim for service connection for hypertension must be considered on a de novo basis in light of the additional evidence. If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


